Name: Council Regulation (EEC) No 2273/86 of 7 July 1986 on the application of Decision No 2/86 of the EEC-Finland Joint Committee amending, on account of the accession of Spain and Portugal to the European Communities, Protocol No 3 concerning the definition of the concept of ' originating products' and methods of administrative cooperation
 Type: Regulation
 Subject Matter: tariff policy;  executive power and public service;  international affairs;  European construction;  international trade;  Europe
 Date Published: nan

 No L 199 / 12 Official Journal of the European Communities 22 . 7 . 86 COUNCIL REGULATION (EEC) No 2273 / 86 of 7 July 1986 on the application of Decision No 2 / 86 of the EEC-Finland Joint Committee amending, on account of the accession of Spain and Portugal to the European Communities , Protocol No 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation Whereas , by virtue of Articles 16 and 18 of the Protocols annexed to the above Agreements following the accession of Spain and Portugal to the European Communities , the EEC-Finland Joint Committee has adopted Decision No 2 / 86 amending Protocol No 3 to take account of the said accession : Whereas it is necessary to apply this Decision in the Community , HAS ADOPTED THIS REGULATION: THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Having regard to Council Regulation (EEC ) No 572 / 86 of 28 February 1986 establishing the arrangements to be applied by the Kingdom of Spain and the Portuguese Republic in trade with Austria , Finland , Iceland , Norway , Sweden and Switzerland ( J ), and in particular Article 8 thereof, Having regard to the Decision of the representatives of the Governments of the Member States , meeting within the Council , of 28 February 1986 establishing the arrangements to be applied to imports into Spain and Portugal of products covered by the ECSC Treaty originating in Austria , Finland , Iceland , Norway , Sweden or Switzerland , and covered by the Agreements between the Community and these countries ( 2 ), and in particular Article 2 thereof, Having regard to the proposal from the Commission , Whereas the Agreement between the European Economic Community and the Republic of Finland ( 3 ) was signed on 5 October 1973 and entered into force on 1 January 1974 ; Whereas the Agreement between the Member States of the European Coal and Steel Community and that Community , on the one hand , and Finland , on the other hand ( 4 ), was signed on 5 October 1973 and entered into force on 1 January 1975 ; Article 1 For the application of the Agreement between the European Economic Community and the Republic of Finland , Decision No 2 / 86 of the EEC-Finland Joint Committee shall be applied in the Community . The text of the Decision is attached to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply from 9 June 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 July 1986 . For the Council The President N. LAWSON (') OJ No L 56 , 1 . 3 . 1986 , p. 91 . ( 2 ) OJ No L 56 , 1 . 3 . 1986 , p. 119 . ( 3 ) OJ No L 328 , 31 . 12 . 1973 , p. 2 . ( 4 ) OJ No L 348 , 27 . 12 . 1974 , p. 1 .